OPINION — AG — A FOREIGN CORPORATION MUST HAVE A REGISTERED AGENT UPON WHOM SERVICE OF SUMMONS MAY BE HAD WHO IS RESIDENT OF THE CAPITOL CITY, AS PROVIDED IN 18 Ohio St. 1967 Supp., 1.17 [18-1.17](A), WHETHER OR NOT IT ALSO HAS AN AGENT WHO RESIDES IN THE COUNTY OF THE PRINCIPAL PLACE OF BUSINESS IN OKLAHOMA OF THE FOREIGN CORPORATION. CITE: 18 Ohio St. 1961 475.1 [18-475.1] (W. J. MONROE) FILENAME: m0001052 CLARENCE L. DEWEES OKLAHOMA TAX COMMISSION ATTORNEY GENERAL OF OKLAHOMA — OPINION NOVEMBER 21, 1967 OPINION — AG — THE LANGUAGE OF 68 Ohio St. 1967 Supp., 1305 [68-1305](J) OF THE SALES TAX CODE DOES NOT EXEMPT KEROSENE FROM SALES TAX. CITE:  68 Ohio St. 1967 Supp., 501 [68-501](A), 68 Ohio St. 1967 Supp., 520 [68-520]  (W. J. MONROE)